          Case 3:20-cv-00092-MPS Document 24 Filed 02/05/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

JOHN DOE                                        :       CIVIL NO. 3:20-cv-00092
               Plaintiff                        :
                                                :
                                                :
UNIVERSITY OF CONNECTICUT,                      :
et al.,                                         :
          Defendants                            :       February 5, 2020

  MOTION BY CONSENT FOR CONTINUANCE OF PRELIMINARY INJUNCTION
                           HEARING

       Pursuant to Federal Rules of Civil Procedure 6(b)(1)(A) and Local Rule 7(b), Defendants,

University of Connecticut, (the “University”), Brian Goepfrich, Gregroy Bouquot and Michael

Gilbert, in their official capacities only, (collectively the "Defendants") hereby move for a

continuance of one week of the preliminary injunction hearing, currently scheduled for February

11 and 12, 2020, and all related filing deadlines. Plaintiff consents and joins in this request.

This is the first request for a continuance in this matter.

       On or about January 23, 2020, this court granted the Plaintiff’s Motion for Emergency

Restraining Order and ordered that a preliminary injunction hearing be held on February 11,

2020. The court ordered the parties to comply with a schedule for witness and exhibit lists and

production beginning with the requirement that parties submit witness and exhibit lists by the

close of business on February 5, 2020.

       Counsel for both the Defendants and the Plaintiff have been working since January 23,

2020 to resolve this dispute through a proposed consent order. To date, the parties have

conferred several times via phone and shared multiple drafts of a proposed consent order. The

parties believed that the proposed consent order would be ready for filing by today and,

therefore, had not filed a motion for extension of time prior to this motion. The parties are
         Case 3:20-cv-00092-MPS Document 24 Filed 02/05/20 Page 2 of 3



confident that they will file a final proposed consent order with the court within days that will

eliminate the need for a preliminary injunction hearing.

       WHEREFORE, for good cause shown, counsel for the Defendants respectfully requests

that the preliminary injunction hearing be rescheduled to February 18, 2020, one week following

the current February 11, 2020 date or to a date that best suits the Court's calendar.

                                                      DEFENDANTS
                                                      UNIVERSITY OF CONNECTICUT,
                                                      BRIAN GOEPFRICH,
                                                      GREGORY BOUQUOT AND
                                                      MICHAEL GILBERT


                                                      WILLIAM TONG
                                                      ATTORNEY GENERAL

                                              By:     /s/ Mary K. Lenehan
                                                      Mary K. Lenehan
                                                      Assistant Attorney General
                                                      Office of the Attorney General
                                                      165 Capitol Ave.
                                                      Hartford, CT 06106
                                                      Tel: (860) 808-5210
                                                      Fax.: (860) 808-5387
                                                      Federal Bar No. ct 15436
                                                      Email: Mary.Lenehan@ct.gov




                                                  2
         Case 3:20-cv-00092-MPS Document 24 Filed 02/05/20 Page 3 of 3



                                        CERTIFICATION

               I hereby certify that on February 5, 2020 a copy of the foregoing was filed

electronically. Notice of this filing was sent by e-mail to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system. I further

certify that a copy has been sent by first class mail, postage prepaid, to the following:

Michael Thad Allen
Allen Law, LLC
PO Box 404
Quaker Hill, CT 06375
(860) 772-4738
m.allen@allen-lawfirm.com

                                              /s/ Mary K. Lenehan
                                              Mary K. Lenehan (#ct15436)
                                              Assistant Attorney General




                                                  3
